DISMISS; and Opinion Filed May 9, 2019.




                                            In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-18-01081-CV

            IN THE INTEREST OF M.B., K.B., C.B., D.B., M.B., CHILDREN

                     On Appeal from the 470th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 470-55401-2017

                            MEMORANDUM OPINION
                        Before Justices Schenck, Osborne, and Reichek
                                 Opinion by Justice Schenck

       Appellant has filed a motion to dismiss, stating she no longer wishes to prosecute this

appeal. We grant the motion and dismiss the appeal. See TEX. R. APP. P. 42.1(a)(1).




                                                /David J. Schenck/
                                                DAVID J. SCHENCK
                                                JUSTICE

181081F.P05
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF M.B., K.B., C.B.,              On Appeal from the 470th Judicial District
 D.B., M.B., CHILDREN                              Court, Collin County, Texas
                                                   Trial Court Cause No. 470-55401-2017.
 No. 05-18-01081-CV                                Opinion delivered by Justice Schenck,
                                                   Justices Osborne and Reichek participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Archer Berryman recover his costs, if any, of this appeal from
appellant Emily Berryman.


Judgment entered this 9th day of May 2019.




                                             –2–